
	

114 HR 3014 IH: Medical Controlled Substances Transportation Act of 2015
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3014
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Sessions (for himself, Mr. Williams, Mr. Gohmert, Mr. Barton, Mr. Sam Johnson of Texas, Mr. Rooney of Florida, Mr. Flores, Mr. Marchant, Mr. Stivers, Mr. Weber of Texas, Mr. Culberson, Mr. Olson, Mr. Babin, Mr. Boustany, Mr. Wilson of South Carolina, Mr. Reichert, Mr. Fincher, Mr. Crawford, Mr. Duncan of South Carolina, Mr. Bucshon, Mr. Tom Price of Georgia, Mr. Holding, Mrs. Wagner, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to authorize physicians, pursuant to an agreement with the
			 Attorney General, to transport controlled substances from a practice
			 setting to another practice setting or to a disaster area.
	
	
 1.Short titleThis Act may be cited as the Medical Controlled Substances Transportation Act of 2015. 2.Transport by physicians of controlled substances to another practice setting or to a disaster areaSection 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) is amended—
 (1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E); (2)by striking (f) The Attorney General and inserting (f)(1) The Attorney General; and
 (3)by adding at the end the following:  (2)If a physician registered under paragraph (1) enters into an agreement with the Attorney General described in paragraph (3), the Attorney General shall authorize the physician to transport one or more controlled substances—
 (A)from a practice setting to another practice setting in order to administer the substances (under applicable State law) to one or more patients; or
 (B)from a practice setting to a disaster area in order to administer the substances (under applicable State law) for purposes of treating injuries or conditions resulting from a major disaster.
 (3)An agreement referred to in paragraph (2) shall require the physician— (A)to notify the Attorney General in advance of any such transport;
 (B)to identify in any such notification— (i)the controlled substances to be transported;
 (ii)the practice setting from which the controlled substances will be transported; (iii)the practice setting or disaster area, as applicable, to which the controlled substances will be transported;
 (iv)the intended dates of transport; (v)the anticipated travel time; and
 (vi)the intended mode of transport; (C)to limit the time of transport of any controlled substance pursuant to this paragraph (between practice settings or between a practice setting and a disaster area) to not more than 72 consecutive hours; and
 (D)to maintain records in the physician’s primary practice setting on the dispensing of any controlled substance transported pursuant to this paragraph, including identification of—
 (i)the location where the controlled substance was dispensed; and (ii)the quantity of the controlled substance dispensed.
 (4)For purposes of paragraphs (2) and (3): (A)The term disaster area means the area for which the President has declared a major disaster, during the period of the declaration.
 (B)The term major disaster has the meaning given the term under section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act..
			
